Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Currently, Claims 1-19 are pending.  Claims 1, 4, 10-11, and 13-19 are examined on the merits.  Claims 2-3, 5-9, and 12 are withdrawn.
    
Election/Restrictions
Applicant’s election without traverse of the species diabetes mellitus and urolithin A in the reply filed on March 10, 2020 is acknowledged.
Claims 2-3, 5-9, 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 10, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/2020, 3/12/2019, 10/10/2018, 9/18/2018, 6/18/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 4, 10-11, 13, 15, and 18-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gonzalez-Sarrias et al. (2009, J. Agric.Food. Chem, 57: 5623-5632).
Gonzalez-Sarrias et al. teaches a method of administering uroltihin A as a supplement to rats (Materials and Methods) causing effects in CYP1A1 (page 5627, Effect of EA and Urolithins on CYP1A1 in the Rat).  The method of preventing a disease or condition (such as diabetes) would occur for the subject in need of preventing as claimed by the Applicant because an administration of the supplement urolithin A would lead to prevention of a disease or condition.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4, 10-11, and 13-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gonzalez-Sarrias et al. (2009, J. Agric.Food. Chem, 57: 5623-5632) in view Seeram et al. (US 2009/0326057 A1).
Gonzalez-Sarrias et al. teaches a method of administering uroltihin A as a supplement to rats (Materials and Methods) causing effects in CYP1A1 (page 5627, Effect of EA and Urolithins on CYP1A1 in the Rat).  The in vitro rat model has similar results in human colon cells indicating that the compounds can exert similar effects in the animal model (page 5630, left column, paragraph 3).  Therefore, the rat model can be used in human model.  The method of preventing a disease or condition (such as diabetes) would occur for the subject in need of preventing as claimed by the Applicant because an administration of the supplement urolithin A would lead to prevention of a disease or condition at the cellular level when its cells have biological changes.
However, the reference does not teach topically and parenterally.
Seeram et al. teaches derivatives of urolithins [0035] can be administered as ointments, suppositories, by parenteral, transdermal [0039], or topically [0038].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use urolithins topically and parenterally because Seeram et al. teaches derivatives of urolithins [0035] can be administered as ointments, suppositories, by parenteral, transdermal [0039], or topically [0038].  One would have been motivated to make a method by topical and parenteral administration for the expected benefit of treating a condition with urolithin.  Absent evidence to the contrary, there would have .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10485782 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of treating the disease or conditions on a metabolic disorder, obesity, diabetes mellitus, cardiovascular disease, hyperlipidemia, hypertriglyceridemia, elevated free fatty acids, and a metabolic syndrome are all related conditions involving the mitochondria as claimed in US patent ‘782.  In Claim 10, the same urolithin A and B are used in US patent ‘782, while urolithin C and D are not in US patent ‘782.  It is obvious to substitute urolithin C and D for urolithin A and B because isomers are considered obvious to substitute for one another (see MPEP 2144.09).  Since isomers are structurally similar, an artisan of ordinary skill would reasonably expect that the isomers would function equivalently to each other.  This reasonable expectation of success provides the motivation for the substitution.  

 
Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655